Souter, J.,
dissenting: I respectfully dissent from the majority opinion insofar as it rejects the town’s plea of municipal immunity from any liability to pay damages for negligence as charged in the so-called culvert claims under counts four and five.
As I understand what the majority say in assessing the town’s plea of common law immunity, they assume that Rockhouse Mt. Property Owners Assoc. v. Town of Conway, 127 N.H. 593, 503 A.2d 1385 (1986) entails the conclusion that under Merrill v. Manchester, 114 N.H. 722, 729, 332 A.2d 378, 383 (1974), the town is entitled to immunity on a claim that culverts were negligently placed. They then avoid this result by subjecting the Merrill rule to an exception developed under the pre-Merrill law of municipal immunity, denying immunity for damage tortiously caused to neighboring property by the municipality’s use of its own land. See Allen v. Hampton, 107 N.H. 377, 222 A.2d 833 (1966); Flanders v. Franklin, 70 N.H. 168, 47 A. 88 (1899). I, however, do not read Rockhouse as being obviously controlling, and I believe the majority should assess the town’s plea of common law immunity simply by applying Merrill’s rule that immunity is available for liability arising from “acts and omissions constituting (a) the exercise of a legislative or judicial function, and (b) the exercise of an executive or planning function involving the making of a basic policy decision which is characterized by the exercise of a high degree of official judgment or discretion.” Merrill supra. I have, moreover, great misgivings about whittling down the holding of Merrill with one of the very exceptions that had brought the pre-Merrill law close enough to incomprehensibility to require the relief that Merrill gave. See Merrill, supra at 725-26, 332 A.2d at 381.
For good or ill, however, Merrill is no longer the primary touchstone of municipal immunity, since the legislature responded to Merrill’s invitation to legislative modification, see Merrill, supra at 730, 332 A.2d at 384, by adopting RSA chapter 507-B. It is in construing this statute that I find my principal disagreement with the majority, who see in it no source of municipal immunity from the liability asserted in the culvert claims. I believe the majority’s *247error becomes apparent in light of the history, structure, and text of the statute.
In its original scope, RSA chapter 507-B addressed only municipal liability for bodily injury. See Laws 1975, 483:1. It provided that no governmental unit (hereinafter “municipality”) below the State level would be liable in any action for bodily injury except to the extent provided by RSA chapter 507-B or some other statute, RSA 507-B:5; and, under a provision headed “Liability for Negligence,” it subjected municipalities to monetary liability for bodily injury caused by fault “arising out of ownership, occupation, maintenance or operation” of motor vehicles or of “premises, except public sidewalks, streets, highways or publicly owned airport runways and taxiways,” RSA 507-B:2. Further immunity was provided against liability for bodily injury caused by an accident resulting from “inclement weather.” Id. :2-a. Where recovery was not barred by immunity, it was limited in amount. Id. :4.
Following the first, albeit unsuccessful, equal protection challenge to the statute in Estate of Cargill v. City of Rochester, 119 N.H. 661, 406 A.2d 704 (1979), appeal dismissed, 445 U.S. 921 (1980), the legislature in 1981 expanded the applicability of the chapter to actions for “personal injury” and “property damage,” Laws 1981, 376:1; RSA 507-B:2. The amending legislation defined “personal injury” as including, inter alia, injury to an individual’s reputation, invasion of the right to occupy premises, and injury to “intangible property sustained by any organization” resulting from certain listed torts such as false eviction. RSA 507-B:1, 111(a) and (b). It defined “property damage” as “injury to, or destruction of, tangible property.” Laws 1981, 376:1; RSA 507-B:1, IV.
Following the 1981 amendments, then, the statute provided that a municipality could be held liable for bodily injury, personal injury or property damage only to the extent provided by RSA chapter 507-B or some other statute. RSA 507-B:5. And that extent was defined by the dollar recovery limitation, id. :4; by the implicit exclusions of liability not arising from “fault” or from premises or motor vehicles; and by express exceptions related to bad weather, id. :2-a, sidewalks, streets, highways, and public airport runways and taxiways, id. :2, I.
As I read the plaintiffs’ brief, they are trying to suggest that there is no statutory immunity in this instance because the property damage in question does not arise “out of ownership, occupation, maintenance, or operation of [a] public.. .highway[.]” Although the majority do not dwell on this suggestion, I share the assumption that the majority evidently make, that the quoted language is broad *248enough to include references to the placement of culverts necessitated by a highway’s barrier to normal flowage, and I would accordingly reject the plaintiffs’ position.
The majority nevertheless proceed to deny any statutory municipal immunity arising out of highway maintenance by holding that damage to real property is not “property damage,” or damage of any other kind recognized by the statute. Thus, the majority hold that the statute has no application to damage to land, liability for which, on their view, remains entirely unregulated by any dollar limit on recovery or by any statutorily recognized immunity. In this I believe they are mistaken.
The majority reach this result because “property damage” is defined as “injury to, or destruction of, tangible property,” RSA 507-B-.1, IV, which the majority equate with “personal property,” to the exclusion of real property, or land. The majority’s own citations, however, undercut this equation. While they cite a dictionary definition and one case as authority for defining “tangible” as “personal,” they recognize another dictionary definition and a legal encyclopedia that include real as well as personal property within the scope of what is “tangible.” The only reliable inference that can be drawn from these examples is that citations in the abstract are not helpful guides to what the legislature meant in defining “property” as “tangible.”
As this court has explained many times, however, the sound way to seek the “legislature’s manifest intent,” RSA 21:1, in choosing its vocabulary is to examine the text of the entire statute considered as a whole, see Carter v. City of Nashua, 116 N.H. 466, 468, 362 A.2d 191, 193 (1976). When we do read the statute whole, one of the most salient facts about its text is that although “property” is equated with “tangible” property, “tangible” property is never defined as “personal” property. If we then ask why “tangible” was used at all, the answer is apparent from the express terms of the preceding definition of “personal injury,” as including damage to “intangible property.” RSA 507-B:l, III. The only “manifest” legislative intent, therefore, was to avoid overlapping the definitions of “personal injury” and “property damage.” But in taking care to avoid overlapping, the legislature manifested no intent to exclude damage to real estate from the scope of “property damage” as a subject addressed by the statute.
The consequent improbability, on the basis of the text, that the legislature meant to exclude liability for damage to land from the regulatory scope of the statute is recognized in the only published commentary addressing the statute’s scope after its 1981 amend*249ment, in which the writer concludes that “[t]he chapter broadly defines the terms bodily injury, personal injury and property damage to include recovery for virtually all tortious injuries.” Luster, Municipal Liability After Tort Reform, 28 N.H.B.J. 187, 188 (1987). This conclusion is consistent with such scant legislative history as there is, which includes a brief statement by a member of the House Judiciary Committee to the full House, explaining the relevant portion of the 1981 amendment as relating simply to “property damage,” without any indication that the entire category of damage to real estate would be left unregulated by the resulting statute. N.H.H.R. Jour. 481 (1981).
There is, moreover, a further item of evidence supporting my view that “tangible” property was meant to include real estate, in the text of a later piece of legislation confirming beyond any doubt that the legislature assumed that the 1981 amendment had subjected liability for damage to land to the immunity and limitations on recovery provided by the statute. This evidence is found in the text of the third significant amendment to RSA chapter 507-B. In 1986, the chapter was made expressly applicable to municipal liability for damage caused by a “pollutant incident,” defined generally as the transfer of pollutants “into or upon land, the atmosphere, or any watercourse or body of water.” Laws 1986, 227:9; RSA 507-B:1, V (Supp. 1988). Thus, one variety of “pollutant incident” is damage to land by polluting it.
The legislature proceeded to regulate municipal liability for pollutant incidents such as this by enacting what is now RSA 507-B:9 (Supp. 1988). Laws 1986, 227:10. This section performs several functions. It establishes a standard of liability, RSA 507-B:9, I (Supp. 1988); it regulates the apportionment of responsibility among multiple tortfeasors, id. :II; and it bars strict or absolute liability for such damage or injury, id. :III. In each instance, however, the standard of liability, the apportionment of damages, and the bar to liability without fault are expressly enacted with respect to liability for “personal injury, bodily injury, or property damage.” These are, of course, the standard terms as defined in RSA 507-B.T. If, then, the majority are correct that “property damage” does not include damage to land, it follows that the 1986 amendments have no effect in defining, apportioning or otherwise regulating municipal liability for land contamination.
It is not, however, reasonably conceivable that such was the legislature’s view, for if the legislature had not assumed that the 1986 enactments would affect municipal liability for land pollution, there would have been no point in expressly defining a pollutant *250incident to include the transfer of pollutants “into or upon land.” RSA 507-B:l, V (Supp. 1988). My argument is not, of course, that subsequent legislation enjoys the status of legislative history of an earlier act, but that the legislature’s obvious assumptions about what it had earlier enacted should lead the majority to pause before they dismiss the analysis of the text that I set out above. See In re Robert C., 120 N.H. 221, 225, 412 A.2d 1037, 1040 (1980) (doubtful statutory language may be construed in accordance with a legislative intent evinced by a later amendment).
I would therefore hold that RSA chapter 507-B is applicable to municipal liability under count five. I would also require the trial court to ascertain the date of the tortious acts alleged under count four, to determine whether the 1982 extension of the statute to cover liability for property damage would also apply to that count.
Despite my disagreement with so much of the majority opinion on the culvert claims, I do not underestimate that opinion’s importance. For quite apart from its present effect on the town of Deerfield, the majority view should be seen as advice to the legislature that a significant element of potential municipal liability, including liability for land pollution, must receive further legislative attention if it is to become subject to the regulation of RSA chapter 507-B.
Thayer, J., joins in the dissent of Souter, J.